

Exhibit 10.23
STATE OF TEXAS
ADDENDUM TO OPTION AGREEMENT
COUNTY OF GREGG
THIS AGREEMENT is and shall be an Addendum to that certain Option Agreement
executed of even date herewith, to which this Addendum is attached, by and among
THE NORTH AMERICAN COAL CORPORATION, an Ohio corporation with its principal
office at Cleveland, Ohio, hereinafter referred to as "NACCO"; and SOUTHWESTERN
ELECTRIC POWER COMPANY, a Delaware corporation with its principal office at
Shreveport, Louisiana, hereinafter referred to as "SWEPCO"; and Longview
National Bank, a national banking association with its principal office at
Longview, Texas, hereinafter referred to as "Escrow Agent", and is intended and
shall be an addendum and modification to certain of the terms and provisions of
the referenced Option Agreement, and to the extent any term or provision hereof
conflicts with a term or provision of said Option Agreement, the terms and
provisions hereof shall be superior in all such respects, and is as follows:
1.
It is understood and agreed that the escrowed stock to be delivered to SWEPCO by
Escrow Agent as provided in Section 4 of the Option Agreement shall be in the
form as such stock and stock power is in as of date of execution hereof and
delivery of such stock, with the Escrow Agent making no representation and
assuming no liability for the proper or legal form of such stock.
2.
It is understood and agreed that the determination of the price and amount of
payment for the escrowed stock as provided in Section 5 of the Option Agreement
shall be determined only by SWEPCO and NACCO, with the Escrow Agent having no
duty or obligation with regard to such determination, and in no event shall
Escrow Agent be required to arbitrate or otherwise exercise any discretionary
authority with regard to the amount of such purchase price other than to deliver
the escrowed stock to SWEPCO within ten days from the date of receipt by Escrow
Agent of the certified check and notices required pursuant to Sections 4 and 6
of the Option Agreement.
3.
It is understood and agreed that the term Escrow Agent as used within the Option
Agreement and as specifically used in Section 10 thereof shall also include and
refer to any



--------------------------------------------------------------------------------



officer, agent or employee of Escrow Agent. In this regard SWEPCO and NACCO
shall, and do hereby, agree to indemnify and hold harmless Escrow Agent from any
and all loss, claim, demand, cost or other expense including but not limited to
attorneys' fees, that may arise out of, or be connected with or related to, the
performance by Escrow Agent of its responsibilities as Escrow Agent pursuant to
the Option Agreement, save and except only actual gross negligence of Escrow
Agent. Further, any notices or other documents including but not limited to any
notice required pursuant to Section 4(1)a, b or c may be relied upon by Escrow
Agent as true and correct in all respects, with Escrow Agent having no
responsibility to ascertain the truth, accuracy or genuineness of the
representations made with such notices, and Escrow Agent shall not be required
to represent or verify the truth, accuracy or genuineness of such notice from
SWEPCO or other entities.
THIS ADDENDUM is made and entered into on this the 15th day of January, 1981 and
shall be construed as a part of the Option Agreement and shall be binding upon
the parties hereto.


 
 
THE NORTH AMERICAN COAL
CORPORATION
ATTEST:
 
 
 
/s/ Thomas A. Koza
 
By:
/s/ Otes Bennett, Jr.
SECRETARY
 
 
President



 
 
SOUTHWESTERN ELECTRIC POWER COMPANY
ATTEST:
 
 
 
/s/ Signature Illegible
 
By:
/s/ J. Lamar Stahl
SECRETARY
 
 
President



 
 
LONGVIEW NATIONAL BANK
ATTEST:
 
 
 
/s/ Signature Illegible
 
By:
/s/ Signature Illegible
SECRETARY
 
 
President










